UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6728



MICHAEL RANKINS,

                                              Plaintiff - Appellant,

          versus


GREGORY BONNER, Chief of Police,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-927-5-H)


Submitted:   September 19, 2002       Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Rankins, Appellant Pro Se. Louis Phillip Hornthal, III,
HORNTHAL, RILEY, ELLIS & MALAND, Elizabeth City, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Rankins appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Rankins v. Bonner, No. CA-00-927-5-H (E.D.N.C. Apr. 25,

2002).   We also deny Rankins’ “Motion of Transmission of the

Record.” We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2